Citation Nr: 0813042	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.Entitlement to service connection for a seizure disorder.

5.  Entitlement to an increased rating for residuals of an 
injury to the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In January 2008 the veteran appeared and testified before the 
undersigned Veterans Law Judge at the Board of Veterans' 
Appeals in Washington, DC.  The transcript of that hearing is 
included in the record.

The issues of entitlement to service connection for a low 
back disorder and entitlement to an increased rating for a 
cervical spine disorder are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  On January 15, 2008, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal for 
entitlement to service connection for diabetes mellitus. 

2.  A March 1988 rating decision denying service connection 
for a low back disorder was not appealed.  

3.  Medical records compiled after the March 1988 rating 
decision, including the reports of numerous compensation and 
pension examinations, constitute new and material evidence. 

4.  A seizure disorder first became manifest and was 
diagnosed more than 30 years following service; and is not 
linked by competent probative evidence to any incident of 
active military service,


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for diabetes mellitus have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The March 1988 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

4.  A seizure disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, Diabetes Mellitus II

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

During his January 2008 Board hearing the veteran withdrew 
his appeal for service connection for diabetes mellitus.  See 
Transcript at p. 2.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed..  38 
U.S.C.A. § 7105.

II.  New and Material Evidence, Low Back Disorder

In a rating decision dated in March 1988 the RO denied 
service connection for a low back disorder on the grounds 
that there was no evidence of injury or treatment for low 
back disorder during service, and based on January 1988 x-ray 
findings of normal lumbosacral spine.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In correspondence received by the RO in July 2001 the veteran 
requested that his claim for service connection for a low 
back disorder be reopened.  This request was denied in an 
October 2002 rating decision on the grounds of no new and 
material evidence.  The veteran has appealed.

In the February 2007 supplemental statement of the case, the 
RO appeared to reopen the claim and deny on the merits.  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

For purposes of this decision, new and material evidence is 
defined as "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) [emphasis added].  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the March 1988 denial includes the 
reports of compensation and pension (C&P) neurology 
examinations done on April 19, 2005, and May 10, 2006, and 
opinions issued in October and November of 2006; all by the 
same examiner.  According to this examiner, the veteran's low 
back disorder is not related to his service-connected 
cervical spine, but "it is at least as likely as not that 
the veteran's chronic low back pain is related to his motor 
vehicle accident in 1966 in service."  

This evidence is new since it was not of record at the time 
of the March 1988 denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Upon so doing, the Board finds that it is material 
since it propounds a link between a current low back disorder 
and service.  It thus raises a reasonable possibility of 
substantiating the veteran's claims for service connection.  
New and material evidence having been found, the veteran's 
claim for service connection for a low back disorder must be 
reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

III.  Service Connection, Seizure Disorder

The veteran also seeks service connection for a seizure 
disorder.  During his January 2008 Board hearing he testified 
that he was involved in a motor vehicle accident during 
service, and said that he "must've passed out."  He also 
testified regarding a family history of seizure disorder, 
stating that his mother had been determined by a doctor to 
have had "some type of seizure."  See Transcript, pp. 9-10. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Some chronic diseases, including organic diseases of 
the nervous system, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case, with all reasonable doubt to be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

By all accounts the veteran had a syncopal episode at his 
place of employment in March 1999.  VA treatment providers 
opine that the event was probably a "complex partial 
seizure."  

In correspondence dated in April 2004 the veteran refers to a 
1966 motor vehicle accident and says "I must have passed 
out."  In a letter dated July 29, 2004, a private 
neurologist stated as follows:

[the veteran] was involved in a motor vehicle 
accident in 1967 while serving in the US Army.  
. . . He is currently under my care due to a 
seizure disorder.  In revealing his medical 
history, it appears that after the accident he 
had continued problems with cervical spine, 
shoulder, and low back pain.  Subsequently, he 
had seizures after the accident.  He was 
unconscious at the time of injury.  Reviewing 
his medical record, he had no evidence of 
seizures prior to the accident.  Given the 
history of the aforementioned head trauma, a 
connection with the aforementioned severe 
accident, this is a probable cause of his 
seizure disorder.  . . . There is medical 
evidence that concern is his epilepsy as well 
as his chronic cervical and lumbosacral pain 
are secondary to the aforementioned motor 
vehicle accident occurring in 1967.

Contrary to the neurologist's assertions, there is no record 
of any syncope, seizures, or other forms of unconsciousness 
during service.  Indeed, despite numerous in-service and 
post-service examinations, there is no record of any 
complaint of or treatment for any seizures, blacking out, 
syncope, or other loss of consciousness until the March 1999 
event, more than 30 years after service.  The Board finds 
this inordinate lapse in time between the 1966 in-service 
motor vehicle accident and the veteran's 1999 syncope to be 
significant probative evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  Moreover, medical records inform of a 
history of hypertension well before the March 1999 syncopal 
event.  In fact, in a letter dated in August 1999 a private 
cardiothoracic physician avers that the veteran's March 1999 
syncope "could [sic] have been caused by an episode of 
hypertension."  There is also no evidence which suggests 
that the 1966 motor vehicle accident was caused by the onset 
of a seizure.  Instead, the veteran repeatedly states that 
the motor vehicle accident was due to poor driving conditions 
(wet roads).  

The Board also notes the veteran's sworn testimony of a 
history of seizure disorder in his family, and finds 
significant the physician's failure to comment upon this 
information.  In view of the abject lack of credible evidence 
of any syncopal episode prior to the March 1999 event, and 
since the July 2004 opinion is predicated upon the misguided 
assumption that the veteran was unconscious at the time of 
the 1966 motor vehicle accident and "had seizures after the 
accident," it is accorded no probative value.  See Goodsell 
v. Brown, 5 Vet. App. 36, 42 (1993) (The Board must analyze 
the credibility and weight of all the evidence to determine 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any [favorable evidence]).  

In May 2006 the veteran was accorded a C&P neurologic 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the examination report the examiner commented as 
follows:

The [veteran] . . . gives history of 
first seizure onset in 1999 (that was 
more than 30 years after discharge from 
the service).   . . . The [veteran] has 
not had any recurrence of seizures since 
then.  

According to the examiner, the etiology of the seizure is 
unclear.  He added as follows: 

the relationship between the [veteran's] 
seizures, the seizure onset was in 1999 
and the [veteran] had a motor vehicle 
accident in 1966, the exact relationship 
between the automobile accident that 
occurred in 1996 causing the first 
seizure onset in 1999 is not known at 
this point.

Nothing about the 2006 examination suggests incurrence during 
service of a seizure disorder or continuity of symptomatology 
thereafter.  The Board also finds the veteran's report during 
this examination of first seizure onset in 1999 to be highly 
probative evidence against the veteran's claim.  See Maxson, 
230 F.3d 1330.  

During his 2008 Board hearing the veteran testified that he 
had had an episode "about in 1985" of about 15 seconds in 
which he felt "disoriented."  He testified that he never 
told anyone about the incident.  Although the Board notes 
that the veteran is competent to testify as to his symptoms, 
where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In that regard the Board 
notes that the nature of this brief period of disorientation 
was not reported to any medical providers.  There is simply 
no way of knowing whether the event was symptomatic of a 
complex partial seizure disorder, a hypertension disorder, or 
some other disorder.  The incident is not documented in any 
medical records, and the record contains no competent 
probative evidence that links this alleged episode of 
disorientation to service or to a service-connected 
disability.  The Board also finds the substantial lapse of 
time between this episode of disorientation in 1985 and the 
veteran's motor vehicle accident in service, without any 
competent medical evidence connecting the two incidents, to 
be significant probative evidence against the claim.  See 
Maxson, 230 F.3d 1330.  

In short, the record confirms that the veteran had a syncopal 
event in March 1999, but there is no probative evidence of 
any loss of consciousness during service, within the first 
post-service year, and for more than 30 years thereafter, and 
no competent probative evidence which links a current seizure 
disorder to service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999) (holding that service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury).  Nor is there an approximate 
balance of negative and positive evidence on the merits.  38 
C.F.R. § 3.102.  Service connection for seizure disorder must 
therefore be denied.  38 C.F.R. § 3.303.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

VA has met the notice and duty to assist provisions.  Letters 
from the RO dated in April 2002 and March 2005 satisfied the 
duty to notify provisions.  The veteran was apprised of the 
evidence needed to substantiate his claim for service 
connection for a seizure disorder.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining, and 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  In a letter dated in March 2006 he was also 
advised of how VA determines disability ratings and effective 
dates.  Although the March 2005 letter was issued after the 
October 2002 rating decision, the case was readjudicated by 
way of a Supplemental Statement of the Case issued in 
February 2007.  The Board further observes that the issue of 
whether the March 2006 notice was timely is moot since the 
veteran's claim for service connection was denied.

Regarding the duty to assist, SMRs have been obtained and are 
of record.  VA and private treatment records have also been 
obtained and associated with the claims file.  In addition, 
the veteran was accorded a C&P examination; the report of 
which is of record.  The veteran also appeared and testified 
at a Board hearing before the undersigned Veterans Law Judge; 
the transcript of which is of record.  There is no indication 
that additional development is necessary, and the Board is 
satisfied that VA has done everything reasonably possible to 
assist the veteran with his claim.  

ORDER

The appeal concerning entitlement to service connection for 
diabetes mellitus type II is dismissed.

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
low back disorder is granted.

Service connection for seizure disorder is denied.



REMAND

Having reopened the claim for service connection for a low 
back disorder based on new and material evidence, the Board 
has jurisdiction to review the issue de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that additional development is warranted. 

The record contains no evidence of any complaints of or 
treatment for back problems during service.  Indeed, during 
his January 2008 Board hearing the veteran testified that he 
had no back symptomatology in service.  The record does, 
however, contain competent probative evidence of a current 
low back disorder.

In April 2005 and May 2006 the veteran was accorded a C&P 
neurology examination.  Both examinations were done by the 
same physician.  In the report of the April 2005 examination 
the examiner issued a diagnosis of "posttraumatic chronic 
low back strain, and averred that "it is less likely as not 
that [the veteran's] lower back pain is related to service-
connected cervical spine injury and arthritis."  In the 
report of the May 10, 2006, examination he opined as follows:

 . . . [the veteran] says that his low 
back pain started five years after he 
came back from service, and the accident 
was in 1966 and five years he came back 
from service.  So, it is at least as 
likely as not that the veteran's chronic 
low back pain is related to his motor 
vehicle accident in 1966 in service.

The examiner added that "all the c-file volumes were 
available, and were completely reviewed."

On May 15, 2006, the veteran underwent an orthopædic spine 
examination.  The examiner expressly stated that he had 
"reviewed c-file and veteran's personal records."  
According to the examiner, the veteran's low back pain "is 
not caused by or a result of accident in 1966."  He added as 
follows:

The personal records suggest that he was 
involved in an injury in October 1996 
while working as a mail handler, that 
caused significant back pain.

On October 4, 2006, the RO requested that the claims file be 
reviewed by a Spine Specialist and an opinion issued to 
resolve the conflicting May 2006 C&P orthopædic and neurology 
opinions.  The RO specifically requested the Spinal Injuries 
Specialist to:

review veteran's claim file reviewing all 
pertinent evidence as requested in original 
opinion and reconcile the conflicting 
opinions.  The specialist providing the 
opinion should identify the specific evidence 
that was reviewed and considered in forming 
the opinion and give a rationale for the 
opinion presented.

In a statement dated October 11, 2006, the May 2006 neurology 
examiner stated as follows:

Please read neuro C&P already done on 
4/19/05.  
It is at least as likely as not that the 
veteran's chronic low back pain is 
related to his motor vehicle accident in 
1966 in service.  

In a statement dated November 1, 2006, the May 2006 
orthopædic examiner stated as follows:

ADD
I have reviewed his c-file including 
service medical records and still do not 
find sufficient evidence to establish a 
causal relationship between his low back 
pain and the accident in 1966.

No mention was made by either examiner of the conflicting 
opinions of record.  

On November 13, 2006, the RO again requested that the claims 
file be reviewed by a Spine Specialist and an opinion issued 
to resolve the conflicting C&P orthopædic and neurology 
opinions.  As before, the RO specifically requested that the 
Spinal Injuries Specialist: 

review veteran's claim file reviewing all 
pertinent evidence as requested in original 
opinion and reconcile the conflicting 
opinions.  The specialist providing the 
opinion should identify the specific evidence 
that was reviewed and considered in forming 
the opinion and give a rationale for the 
opinion presented.

In a statement dated November 21, 2006, the May 2006 
neurology examiner reiterated that it is at least as likely 
as not that the veteran's chronic low back pain is related to 
his motor vehicle accident in 1966 in service.  No mention 
was made of the conflicting orthopædic opinion.  However, an 
opinion from a third C&P physician was also received in 
November 2006, who stated as follows:

C-file review and C&P evaluation and 
opinion evaluation.  I agree with ortho 
opinion that the LBP is not caused by or 
result of accident of 1966 due to fact it 
was never treated for or compared of back 
pain at time of accident or on discharge 
from the service.  If did injurred [sic] 
his back in the accident he would have 
pain either immediately or 1-2 days after 
the accident.

Despite the RO's vigorous development thus far, it now 
appears that certain treatment records have not been 
associated with the claims file.  During his January 2008 
hearing the veteran testified that he has been treated by VA 
for low back pain since 1972.  He testified that his initial 
treatment was at the Newark VA Hospital, and subsequently at 
the Philadelphia Veterans' Affairs Medical Center.  VA 
treatment records compiled by the Philadelphia VAMC and 
dating from September 19, 2001, to March 1, 2004, have been 
obtained and associated with the claims file.  On remand an 
attempt should be made to obtain all VA treatment records 
dating from January 1972 to September 18, 2001.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  
Acquisition of these records is particularly important in 
view of the May 2006 orthopædic examiner's rationale for his 
opinion.  Request should also be made for any VA treatment 
records compiled after March 1, 2004.  Id.  

In addition to the foregoing, the veteran seeks an increased 
rating for his service-connected cervical spine disability.  
C&P examiners aver that the veteran has undergone some 
dermatomol sensory loss in his bilateral upper extremities; 
however, it is unclear whether this sensory loss is due to 
his C5-6 radiculopathy since electromyogram testing done in 
November 2004 found "moderately severe carpal tunnel 
syndrome at the right wrist," and "C6 radiculopathy on the 
left side."  On remand the veteran should be accorded an 
appropriate C&P examination to determine whether his upper 
extremity sensory loss is related to his service-connected 
cervical spine disability.

With regard to claims for increased ratings, the Board notes 
that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. On remand, additional notice should be sent 
to the veteran.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Notice should be sent in accordance with 
Vazquez-Flores v. Peake.  The notice should 
inform the veteran that he must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  In 
addition, the veteran should be provided 
with notice of the potentially applicable 
diagnostic criteria, which include:  
Diagnostic Codes 8510, 5290 (old criteria), 
5293 (old criteria), and 5235-5243 (new 
criteria).  

2.  Request all treatment records from the 
Newark VA Hospital and the Philadelphia VAMC 
dating from January 1972 to September 18, 
2001, and from March 2, 2004, to the 
present.  Also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

3.  Schedule the veteran for an examination 
by an appropriate specialist to determine 
the etiology of all neurological in the 
veteran's upper extremities.  The claims 
file should be made available to, and 
reviewed by, the examiner, and the examiner 
should acknowledge such review in the 
examination report.  All indicated tests 
should be performed, and all findings 
reported in detail. 

The examiner is specifically requested to 
inform as follows:

If neurological symptoms in either extremity 
are determined to be secondary to the 
veteran's service-connected cervical spine 
with arthritis disability, the examiner must 
identify the nerve(s) involved and indicate 
whether the degree of paralysis is complete 
or incomplete.  If incomplete, whether the 
degree is mild, moderate, or severe.  The 
examiner is specifically also asked to 
identify the etiology of all neurological 
symptoms identified in both upper 
extremities, and address the EMG studies in 
November 2004 if current findings are 
inconsistent with those results.  The EMG 
report included findings of left and right 
wrist carpal tunnel syndrome, left and right 
elbow ulnar neuropathy as well as C6 
radiculopathy on the left side.  If C6 
radiculopathy is present, the examiner must 
set out all manifestations of that 
disability in the shoulder(s), elbow(s), 
forearm(s), wrist(s) and the hand(s).  If it 
is not present, the examiner should explain 
the discrepancy.  If the examiner is unable 
to dissociate symptoms of a neurological 
disability related to the service-connected 
cervical spine disability and other co-
existing neurological disabilities, the 
examiner should so state and explain why.  
The examiner should also obtain a detailed 
history as to the frequency and length of 
any incapacitating episodes (bed rest 
prescribed by a physician and treatment by a 
physician), if any.  The examiner is also 
asked to record range of motion measurements 
for the cervical spine.  In that regard, any 
additional range of motion loss due to such 
symptoms as pain, weakness, excess 
fatigability, incoordination, etc. should 
also be recorded.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review unless the benefit sought is 
granted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


